Title: From Thomas Jefferson to Steuben, 13 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmd. Febry. 13th. 1781.

The inclosed resolutions of Congress of Janry. 8th. and Aprl. 9. 1777 under which Capt. Heth’s independant company at Fort Pitt were raised, will inform you of a condition to which they seem entitled of not being removed from that Station without their consent: the subsequent one of Octor. 3d. 1780 incorporates them in positive terms into the troops of the State. The former resolutions were probably not recollected at the time. The footing on which therefore they seem to stand rightfully is to remain at Fort Pitt if they chuse it; but as it was the desire of Congress that they should be annexed to some of our regiments and Colo. J. Gibson thinks they would rather join his than remain at Fort Pitt after losing their own Officers, I beg leave to refer to you whether it might not be proper that you should order so many of them to be annexed to that regiment as should be willing to join it. This, while it pays due respect to a solemn engagement with those people, will probably effect the wish of Congress in reducing that as well as other detached Corps to some regular form.
I have the honor to be with great respect Sr. Yr. Mo: obt. & mst. hbl. St.,

T. Jefferson

